Citation Nr: 1531308	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  09-28 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to referral for an extraschedular rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri.

The Board denied entitlement to a compensable evaluation for bilateral hearing loss in an October 2014 decision.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  

In an April 2015 Joint Motion for Remand (JMR) the parties agreed that the Board's decision should be vacated regarding the issue of entitlement to referral for an extraschedular rating for bilateral hearing loss.  In April 2015, the Court vacated the Board's decision, and remanded the claim to the Board for action consistent with the JMR.


FINDING OF FACT

Service-connected hearing loss does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.


CONCLUSION OF LAW

Referral for consideration of an extraschedular evaluation for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made in exceptional cases where ratings based on the statutory schedules are found to be inadequate.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.

The Veteran has alleged hearing difficulties in specific situations.  During his February 2008 claim for increased rating the Veteran reported that he has problems hearing certain sounds and has to ask people to repeat themselves quite often.  He has the TV turned up pretty loudly.  Talking on the phone, he has the volume turned up high.  Additionally, background noise makes it impossible to hear the telephone or normal conversations.  During an October 2008 VA examination, the Veteran stated that he experiences greatest difficulty understanding speech in background noise and while using the phone.  During the June 2010 VA examination, the Veteran noted that he has greatest difficulty hearing conversation in person and on the phone.  With respect to the effect of occupational functioning and daily activities, the Veteran reported asking people to repeat things and missing conversation.  The examiner noted no effect on the Veteran's usual daily activities.  He did note significant effects on his occupation.  Finally, in an April 2013 VA examination, the Veteran noted that his hearing loss impacts ordinary conditions of daily life, including his ability to work.  The Veteran reported that he has to ask people to repeat what they said.  The examiner, however, found that hearing loss has not prevented the Veteran from successfully securing and holding employment.

The Board finds that the symptoms associated with the Veteran's service-connected hearing loss, namely difficulty hearing, are contemplated by the rating criteria, which are intended to compensate for the effects of hearing loss in daily life.  The Board notes that the regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Thus, while the Veteran has specifically reported difficulty hearing in the presence of background noise, as well as difficulty hearing the television or on the phone, those are the sort of hearing difficulties contemplated by the rating criteria.

While the Veteran's hearing loss has caused the Veteran difficulty in certain situations in his employment, the Board finds that the rating criteria contemplate those periodic difficulties.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  The Board finds that the evidence does not support that the Veteran's hearing loss has caused unemployment.  In April 2013, the VA examiner determined that the Veteran's claimed condition has not prevented the Veteran from successfully securing and holding employment.  

The Board also notes there is no evidence of any hospitalization associated with the Veteran's hearing loss.

The Board finds that the manifestations of the Veteran's hearing loss are thus considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Referral for an extraschedular rating for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


